DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 November 2021 has been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: the indentation at the beginning of the limitations that recite components that are part of the recording apparatus should be increased to differentiate those components from the components that are recited as being part of the work system, making the claim easier to read and interpret.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanabe et al. (US 2018/0345698 – hereinafter Tanabe.)
Regarding claim 1,
	Tanabe discloses a work system comprising: 
a recording apparatus [1 in fig. 1] including 
a transport belt [2 in figs. 1 and 2] that is provided with an adhesive configured for attachment of a medium, and is configured to transport the medium [paragraphs 0038 and 00039] and 
a main body portion [outer frame as seen in fig. 1] in which a recording portion [4 in fig. 1] configured to perform recording on the medium is accommodated [as seen in fig. 1; paragraph 0038]; 
a cover [13 in figs. 1 and 2] that covers at least a part of an exposed part of the transport belt exposed from the main body portion [please note that, even though it is disclosed as being a collecting unit, figs. 1 and 2 show that this component covers at least a part of an exposed part of the transport belt]; and 
a removing portion [15 in fig. 5] configured to remove gas in a space covered with the cover [paragraph 0049; suctioning fans 15 generate an air current “from the inside of the collecting unit 13 toward the outside of the recording apparatus 1”, which meets the claim as written.]
Regarding claim 2,
	Tanabe further discloses wherein the exposed part protrudes from the main body portion [as seen in fig. 2.]

Regarding claim 3,
	Tanabe further discloses wherein the cover is detachably attached to the recording apparatus [it is well-known that components of an apparatus may be detached for maintenance and repair.]

Regarding claim 7,
	Tanabe further discloses wherein 
the cover is provided with a communication portion for communication between the space covered with the cover and a space outside the cover, and a wind blowing portion [air blowing unit 12 in fig. 1-3] that blows air to the space through the communication portion [paragraph 0049.]

Regarding claim 8,
Tanabe discloses a recording apparatus [1 in fig. 1] comprising: 
a transport belt [2 in figs. 1 and 2] that is provided with an adhesive configured for attachment of a medium, and is configured to transport the medium [paragraphs 0038 and 00039]; 
a main body portion [outer frame as seen in fig. 1] in which a recording portion [4 in fig. 1] configured to perform recording on the medium is accommodated [as seen in fig. 1; paragraph 0038]; 
a cover [13 in figs. 1 and 2] that covers at least a part of an exposed part of the transport belt exposed from the main body portion [please note that, even though it is disclosed as being a collecting unit, figs. 1 and 2 show that this component covers at least a part of an exposed part of the transport belt]; and 
a removing portion [15 in fig. 5] configured to remove gas in a space covered with the cover [paragraph 0049; suctioning fans 15 generate an air current “from the inside of the collecting unit 13 toward the outside of the recording apparatus 1”, which meets the claim as written.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe in view of Shirokoshi et al. (US 2008/0267666 – hereinafter Shirokoshi.)
Regarding claim 5,
	Tanabe discloses the claimed limitations as set forth above but fails to expressly teach wherein 
the cover is provided with an opening and a lid portion provided at the opening, and the lid portion is configured to be displaced to a position at which the space communicates with a space outside the cover through the opening.
However, Shirokoshi discloses an image forming apparatus [1010 in fig. 17] that includes a cover (i.e. body/frame) that accommodates all of its components inside and an exhaust duct [1063 in fig. 17], which is provided with a drainage opening that is for sucking air inside the apparatus main body and exhausting it out of the apparatus, wherein the cover is provided with an opening (when open) and a lid portion [1100 in fig. 17] provided at the opening, and the lid portion is configured to be displaced to a position at which a space inside the device communicates with a space outside the cover through the opening [paragraphs 0281 and 0587-0589; as seen in fig. 17.]

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Tanabe invention to include a main housing including a lid portion configured to be displaced to a position at which the space inside the apparatus communicates with a space outside the apparatus as taught by Shirokoshi for the purpose of better protecting the components that are part of the image forming apparatus, while being able to have access to them for replacement / maintenance.   

Regarding claim 6,
	In the obvious combination, Shirokoshi further discloses wherein 
the cover includes a contact portion that is in contact with an installation surface at which the recording apparatus is installed [in order for the lid to be able to open and close, and 
the work system includes a pressing portion that presses the contact portion to the installation surface [to close the lid.]
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 4,
The primary reason for allowance for this claim is the inclusion of the limitations of the work system according to claim 1, further comprising wherein
the cover includes 
a plurality of frames disposed at intervals and 
at least one stretching member stretched over the plurality of frames, 
electrical conductivity of the plurality of frames is greater than electrical conductivity of the at least one stretching member, and 
the plurality of frames are electrically coupled to the recording apparatus.

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853